This Office Action is in response to the Applicant’s communication filed on 8/26/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US Pat 10507063) has been reviewed and is accepted. The terminal disclaimer has been recorded.
         
Response to Amendment
In response to the action mailed on 3/12/2021, the Applicant has filed a response amending the claims.

Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1 and 3-21 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Chao et al (US Pub 20130236183) Fig 1 teaches a device 10 having one or more processors 11 and a photosensor PD (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) in communication with at least one of said one or more processors 11, the device 10 has a first set of at least three active light emitting diodes (LEDs) (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3), where at least one of said at least three active LEDs (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) is a first data-transmitting-LED in communication with at least one of said one or more processors 11, where at least one of said one or more processors 11 modulate the first data-transmitting-LED (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) to transmit data of the device 10,  where in the device 10 at least three active LEDs from said at least three active LEDs (i.e. in VLC chip 121 of 12) (e.g. as shown in Fig 3) emit signals to permit tracking of a position and orientation of the device 10, where in the system a device 20 has at least one tracker (221, 222, 223) for tracking of the device 10 and receiving said data of the device 10, where the device 20 has a second data-transmitting-LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Fig 3) on said at least one tracker (221, 222, 223), and where the second data- transmitting-LED (i.e. in VLC chip 221 of 22) (e.g. as shown in Fig 3) is modulated to transmit additional data. 

Barbagli et al (US Pub 20080119727) Fig 1 teaches a first device (16, 18) being a robotic surgical device and transmits data (e.g. visual view, tactile, force feedback, position, orientation...) inherent of the robotic surgical device (16, 18) to a second device (operator control station 2),  and where the second device (operator control 

Dickson et al (US Pub 20150215040) Fig 3 teaches a tracking (i.e. between nodes A and B) being a line-of-sight LOS tracking.

Frimer et al (US Pub 20170105713) and more specifically Fig 1 teaches a surgical system.

Jarc et al (US Pub 20160314710) and more specifically Fig 1 teaches a robotic surgical system.

Riza (US Pub 20140161466) and more specifically Fig 1 teaches an optical communication system.

Lechner et al (US Pub 20100272442) and more specifically Fig 4 teaches a surgical instrument.

Zhao et al (US Pub 20100168562) and more specifically Fig 1 teaches a robotic surgical system.



Hodorek et al (US Pub 20070239153) and more specifically Fig 2 teaches a surgical system.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A robotic surgical system, comprising: 
a robotic surgical device having one or more processors and a photosensor in communication with at least one of said one or more processors; 
a first set of at least three active light emitting diodes (LEDs), wherein at least one of said at least three active LEDs is a first data-transmitting-LED in communication with at least one of said one or more processors and transmitting data, wherein at least one of said one or more processors modulate the first data-transmitting-LED to transmit the data, the data inherent to the robotic surgical device, and wherein at least three active LEDs from said at least three active LEDs emit signals to permit tracking of a position and orientation of the robotic surgical device; 
at least one tracker for line-of-sight tracking of the robotic surgical device and receiving said data inherent of the robotic surgical device; and 
a second data-transmitting-LED on said at least one tracker, wherein the second data- transmitting-LED is modulated to transmit additional data used to execute or be executed by the robotic surgical device to implement a surgical plan, the additional data is associated with the surgical plan or is positional data as to the robotic surgical device to cause the robotic surgical device to adjust at least one of a position or orientation of a tool operated by the robotic surgical device.

Although robotic surgical systems are well known in the art, there is no teaching, suggestion or motivation to generate a robotic surgical system with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636